Citation Nr: 1638075	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).    

2.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss.    

3.  Whether new and material evidence has been presented to reopen a service connection claim for tinnitus.    


REPRESENTATION

The Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

When perfecting the instant appeal, the Veteran elected to participate in a Board hearing to be conducted via video-conference at the RO, and the Phoenix RO, who held jurisdiction of this case based on the Veteran's former Arizona residence, has placed the Veteran on the list of those awaiting such hearings at the Phoenix RO.  However, the Veteran recently moved to Wisconsin and has requested that jurisdiction of his appeal be transferred to the Milwaukee RO, and that his requested video-conference Board hearing be conducted at this RO.

In order to effectuate this transfer of jurisdiction, the case is REMANDED for the following action:

Transfer jurisdiction of the Veteran's claims file to the Milwaukee RO, based on the Veteran's current residence in New Berlin, Wisconsin, and ensure that the Milwaukee RO schedules the Veteran to participate in a Board hearing to be conducted via video-conference at their location. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




